Title: To James Madison from James Monroe, 3 July 1816
From: Monroe, James
To: Madison, James



Sir
Washington July 3. 1816

The minister of France intending himself the honor of paying his respects to you at your residence in Virginia, I have taken the liberty to assure him of the pleasure it would afford you to receive him.  He expects to set out this evening, & I avail myself of the opportunity of assuring you of the high consideration with which I have the honor to be your very obt. servant

Jas Monroe

